Exhibit 10.3

 

DYNAVAX TECHNOLOGIES CORPORATION

Common Stock

(par value $0.001 per share)

SALES AGREEMENT

 

August 6, 2020

 

Cowen and Company, LLC

599 Lexington Avenue

New York, NY 10022

 

Ladies and Gentlemen:

 

Dynavax Technologies Corporation, a Delaware corporation (the “Company”),
confirms its agreement (this “Agreement”) with Cowen and Company, LLC (“Cowen”),
as follows:

1.Issuance and Sale of Shares.  The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through Cowen, acting as agent and/or
principal, shares (the “Placement Shares”) of the Company’s common stock, par
value $0.001 per share (the “Common Stock”), having an aggregate offering price
of up to $150.0 million, provided, however, that in no event shall the Company
issue or sell through Cowen such number of Placement Shares that (a) would cause
the Company not to satisfy the eligibility requirements for use of Form S-3, (b)
exceeds the number of shares of Common Stock registered on the effective
Registration Statement (as defined below) pursuant to which the offering is
being made, or (c) exceeds the number of authorized but unissued shares of
Common Stock (the lesser of (a), (b) and (c), the “Maximum
Amount”).  Notwithstanding anything to the contrary contained herein, the
parties hereto agree that compliance with the limitation set forth in this
Section 1 on the number of shares of Common Stock issued and sold under this
Agreement shall be the sole responsibility of the Company, and Cowen shall have
no obligation in connection with such compliance.  The issuance and sale of
Common Stock through Cowen will be effected pursuant to the Registration
Statement (as defined below) filed by the Company and declared effective by the
Securities and Exchange Commission (the “Commission”), although nothing in this
Agreement shall be construed as requiring the Company to use the Registration
Statement (as defined below) to issue the Common Stock.

The Company has filed or will file in accordance with the provisions of the
Securities Act of 1933, as amended, and the rules and regulations thereunder
(collectively, the “Securities Act”), with the Commission a registration
statement on Form S-3, including a base prospectus, relating to certain
securities, including the Placement Shares to be issued from time to time by the
Company, and which incorporates by reference documents that the Company has
filed or will file in accordance with the provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder (collectively,
the “Exchange Act”).

 

 

 

 

--------------------------------------------------------------------------------

 

The Company has prepared a prospectus or prospectus supplement to the base
prospectus included as part of such registration statement specifically relating
to the Placement Shares (the “Prospectus Supplement”).  The Company will furnish
to Cowen, for use by Cowen, copies of the base prospectus included as part of
such registration statement, as supplemented by the Prospectus
Supplement, relating to the Placement Shares.  Except where the context
otherwise requires, such registration statement, including all documents filed
as part thereof or incorporated by reference therein, and including any
information contained in a Prospectus (as defined below) subsequently filed with
the Commission pursuant to Rule 424(b) under the Securities Act or deemed to be
a part of such registration statement pursuant to Rule 430B or 462(b) of the
Securities Act, is herein called the “Registration Statement.”  The base
prospectus, including all documents incorporated or deemed incorporated therein
by reference to the extent such information has not been superseded or modified
in accordance with Rule 412 under the Securities Act (as qualified by Rule
430(g) under the Securities Act), included in the Registration Statement, as
supplemented by the Prospectus Supplement, in the form in which such prospectus
and/or Prospectus Supplement have most recently been filed by the Company with
the Commission pursuant to Rule 424(b) under the Securities Act, together with
any “issuer free writing prospectus,” as defined in Rule 433 of the Securities
Act (“Rule 433”), relating to the Common Stock that (i) is required to be filed
with the Commission by the Company or (ii) is exempt from filing pursuant to
Rule 433(d)(5)(i), in each case in the form filed or required to be filed with
the Commission or, if not required to be filed, in the form retained in the
Company’s records pursuant to Rule 433(g), is herein called the “Prospectus.”
Any reference herein to the Registration Statement, the Prospectus or any
amendment or supplement thereto shall be deemed to refer to and include the
documents incorporated or deemed incorporated by reference therein, and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement or the Prospectus shall be deemed to refer to and
include the filing after the execution hereof of any document with the
Commission deemed to be incorporated by reference therein (the “Incorporated
Documents”). For purposes of this Agreement, all references to the Registration
Statement, the Prospectus or to any amendment or supplement thereto shall be
deemed to include any copy filed with the Commission pursuant to either the
Electronic Data Gathering Analysis and Retrieval System or Interactive Data
Electronic Applications (collectively “EDGAR”).

2.Placements.  Each time that the Company wishes to issue and sell Placement
Shares hereunder (each, a “Placement”), it will notify Cowen by email notice (or
other method mutually agreed to in writing by the parties) of the number of
Placement Shares, the time period during which such sales are requested to be
made, any limitation on the number of Placement Shares that may be sold in any
one day and any minimum price below which sales must not be made (a “Placement
Notice”), the form of which is attached hereto as Schedule 1.  The Placement
Notice shall originate from any of the individuals from the Company set forth on
Schedule 2 (with a copy to each of the other individuals from the Company listed
on such schedule), and shall be addressed to each of the individuals from Cowen
set forth on Schedule 2, as such Schedule 2 may be amended from time to time.
The Placement Notice shall be immediately effective upon receipt by Cowen unless
and until (i) in accordance with the notice requirements set forth in Section 4,
Cowen declines to accept the terms contained therein for any reason, in its sole
discretion, (ii) the entire amount of the Placement Shares thereunder have been
sold, (iii) in accordance with the notice requirements set forth in Section 4,
the Company suspends or terminates the Placement Notice, (iv) the Company issues
a subsequent Placement Notice with parameters superseding those on the earlier
dated Placement Notice, or (v) the Agreement has been terminated under the
provisions of Section 11.   The amount of any discount, commission or other
compensation to be paid by the Company to Cowen in connection with the sale of
the Placement Shares shall be calculated in accordance with the terms set forth
in Schedule 3.  It is expressly acknowledged and agreed that neither the Company
nor Cowen will have any obligation whatsoever with respect to a Placement or any
Placement Shares unless and until the Company delivers a Placement Notice to
Cowen and Cowen does not decline such Placement Notice pursuant to the terms set
forth above, and then only upon the terms specified therein and herein.  In the
event of a conflict between the terms of Sections 2 or 3 of this Agreement and
the terms of a Placement Notice, the terms of the Placement Notice will control.

- 2 -

--------------------------------------------------------------------------------

 

3.Sale of Placement Shares by Cowen.  Subject to the terms and conditions herein
set forth, for the period specified in the Placement Notice, Cowen will use its
commercially reasonable efforts consistent with its normal trading and sales
practices and applicable state and federal laws, rules and regulations and the
rules of The Nasdaq Stock Market LLC (“Nasdaq”) to sell such Placement Shares up
to the amount specified, and otherwise in accordance with the terms of such
Placement Notice.  Cowen will provide written confirmation to the Company no
later than the opening of the Trading Day (as defined below) immediately
following the Trading Day on which it has made sales of Placement Shares
hereunder setting forth the number of Placement Shares sold on such day, the
compensation payable by the Company to Cowen pursuant to Section 2 with respect
to such sales, and the Net Proceeds (as defined below) payable to the Company,
with an itemization of the deductions made by Cowen (as set forth in Section
5(a)) from the gross proceeds that it receives from such sales.  Subject to the
terms of a Placement Notice, Cowen may sell Placement Shares by any method
permitted by law deemed to be an “at the market” offering as defined in Rule 415
of the Securities Act, including without limitation sales made through Nasdaq,
on any other existing trading market for the Common Stock or to or through a
market maker.  If expressly authorized by the Company in a Placement Notice,
Cowen may also sell Placement Shares by any other method permitted by law,
including but not limited to negotiated transactions.  The Company acknowledges
and agrees that (i) there can be no assurance that Cowen will be successful in
selling Placement Shares, and (ii) Cowen will incur no liability or obligation
to the Company or any other person or entity if it does not sell Placement
Shares for any reason other than a failure by Cowen to use its commercially
reasonable efforts consistent with its normal trading and sales practices to
sell such Placement Shares as required under this Section 3.  For the purposes
hereof, “Trading Day” means any day on which the Company’s Common Stock is
purchased and sold on the principal market on which the Common Stock is listed
or quoted.

4.Suspension of Sales.  

(a)The Company or Cowen may, upon notice to the other party in writing
(including by email correspondence to each of the individuals of the other party
set forth on Schedule 2, if receipt of such correspondence is actually
acknowledged by any of the individuals to whom the notice is sent, other than
via auto-reply) or by telephone (confirmed immediately by email correspondence
to each of the individuals of the other party set forth on Schedule 2), suspend
any sale of Placement Shares; provided, however, that such suspension shall not
affect or impair either party’s obligations with respect to any Placement Shares
sold hereunder prior to the receipt of such notice.  Each of the parties agrees
that no such notice under this Section 4 shall be effective against the other
unless it is made to one of the individuals named on Schedule 2 hereto, as such
schedule may be amended from time to time.

(b)Notwithstanding any other provision of this Agreement, during any period in
which the Company is in possession of material non-public information, the
Company and Cowen agree that (i) no sale of Placement Shares will take place,
(ii) the Company shall not request the sale of any Placement Shares, and (iii)
Cowen shall not be obligated to sell or offer to sell any Placement Shares.

 

(c)If either Cowen or the Company has reason to believe that the exemptive
provisions set forth in Rule 101(c)(1) of Regulation M under the Exchange Act
are not satisfied with respect to the Common Stock, it shall promptly notify the
other party, and Cowen may, at its sole discretion, suspend sales of the
Placement Shares under this Agreement.  Cowen shall calculate on a weekly basis
the average daily trading volume (as defined by Rule 100 of Regulation M under
the Exchange Act) of the Common Stock.

 

- 3 -

--------------------------------------------------------------------------------

 

5.Settlement.

(a)Settlement of Placement Shares.  Unless otherwise specified in the applicable
Placement Notice, settlement for sales of Placement Shares will occur on the
second (2nd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date” and the first such settlement date, the “First Delivery
Date”).  The amount of proceeds to be delivered to the Company on a Settlement
Date against receipt of the Placement Shares sold (the “Net Proceeds”) will be
equal to the aggregate sales price received by Cowen, after deduction for
(i) Cowen’s commission, discount or other compensation for such sales payable by
the Company pursuant to Section 2 hereof, (ii) any other amounts due and payable
by the Company to Cowen hereunder pursuant to Section 7(g) (Expenses) hereof,
less any reimbursements payable by Cowen to the Company herewith, and (iii) any
transaction fees imposed by any governmental or self-regulatory organization in
respect of such sales.  

(b)Delivery of Placement Shares.  On or before each Settlement Date, the Company
will, or will cause its transfer agent to, electronically transfer the Placement
Shares being sold by crediting Cowen’s or its designee’s account (provided Cowen
shall have given the Company written notice of such designee at least one
Trading Day prior to the Settlement Date) at The Depository Trust Company
through its Deposit and Withdrawal at Custodian System or by such other means of
delivery as may be mutually agreed upon by the parties hereto which in all cases
shall be freely tradeable, transferable, registered shares in good deliverable
form.  On each Settlement Date, Cowen will deliver the related Net Proceeds in
same day funds to an account designated by the Company on, or prior to, the
Settlement Date.  Cowen will be responsible for providing DWAC instructions or
instructions for delivery by other means with regard to the transfer of
Placement Shares being sold.  The Company agrees that if the Company, or its
transfer agent (if applicable), defaults in its obligation to deliver duly
authorized Placement Shares on a Settlement Date (other than as a result of a
failure by Cowen to provide instructions for delivery), the Company agrees that
in addition to and in no way limiting the rights and obligations set forth in
Section 10(a) (Indemnification and Contribution) hereto, it will (i) hold Cowen
harmless against any loss, claim, damage, or reasonable, documented expense
(including reasonable and documented legal fees and expenses), as incurred,
arising out of or in connection with such default by the Company or its transfer
agent and (ii) pay to Cowen (without duplication) any commission, discount, or
other compensation to which it would otherwise have been entitled absent such
default.

(c)Limitations on Offering Size.  Under no circumstances shall the Company cause
or request the offer or sale of any Placement Shares if, after giving effect to
the sale of such Placement Shares, the aggregate gross sales proceeds of
Placement Shares sold pursuant to this Agreement would exceed the lesser of (A)
together with all sales of Placement Shares under this Agreement, the Maximum
Amount, (B) the amount available for offer and sale under the currently
effective registration statement or (C) the amount authorized from time to time
to be issued and sold under this Agreement by the Company’s board of directors,
a duly authorized committee thereof or a duly authorized officer, and notified
to Cowen in writing.  Under no circumstances shall the Company cause or request
the offer or sale of any Placement Shares pursuant to this Agreement at a price
lower than the minimum price authorized from time to time by the Company’s board
of directors, a duly authorized committee thereof or a duly authorized officer.
The Company shall notify Cowen in writing of any such minimum authorized price.

6.Representations and Warranties of the Company.  Except as disclosed in the
Registration Statement, the Prospectus or any prospectus supplement (including
the Incorporated Documents), the Company represents and warrants to, and agrees
with Cowen that, unless such representation, warranty or agreement specifies
otherwise, as of the date of this Agreement and as of each Applicable Time (as
defined in Section 22(a)):

- 4 -

--------------------------------------------------------------------------------

 

(a)Compliance with Registration Requirements. The Registration Statement has
been filed and will be declared effective by the Commission under the Securities
Act prior to the issuance of any Placement Notices by the Company.  No stop
order suspending the effectiveness of the Registration Statement or any
Rule 462(b) Registration Statement is in effect and no proceedings for such
purpose have been instituted or are pending or, to the Company’s knowledge, are
contemplated or threatened by the Commission.  The Company meets the
requirements for use of Form S‑3 under the Securities Act.  As of the date
hereof, the sale of the Placement Shares hereunder meets the requirements or
General Instruction I.B.1 of Form S-3.

(b)No Misstatement or Omission.  The Registration Statement, when it became or
becomes effective, and the Prospectus, and any amendment or supplement thereto,
on the date of such Prospectus or amendment or supplement, conformed and will
conform to the Securities Act.  Each of the Registration Statement, any
Rule 462(b) Registration Statement and any post-effective amendment thereto, at
the time it became effective, complied and, as of each of the Settlement Dates,
if any, will comply in all material respects with the Securities Act and did not
and, as of each of the Settlement Dates, if any, will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading. The
Prospectus, as amended or supplemented, as of each Applicable Time, did not and
will not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. The
representations and warranties set forth in the two immediately preceding
sentences do not apply to statements in or omissions from the Registration
Statement, any Rule 462(b) Registration Statement, or any post-effective
amendment thereto, or the Prospectus, or any amendments or supplements thereto,
made in reliance upon and in conformity with information relating to Cowen
furnished to the Company in writing by Cowen expressly for use therein.  There
are no contracts or other documents required to be described in the Prospectus
or to be filed as exhibits to the Registration Statement which have not been
described or filed as required.  The Company is not an “ineligible issuer” in
connection with the offering of the Placement Shares pursuant to Rules 164, 405
and 433 under the Securities Act.  Each free writing prospectus that the Company
is required to file pursuant to Rule 433(d) under the Securities Act has been,
or will be, filed with the Commission in accordance with the requirements of the
Securities Act.  Except for the Issuer Free Writing Prospectuses (as defined
below), if any, and electronic road shows, if any, furnished to Cowen before
first use, the Company has not prepared, used or referred to, and will not,
without Cowen’s prior consent, prepare, use or refer to, any Issuer Free Writing
Prospectus.

(c)Offering Materials Furnished to Cowen. If so requested by Cowen, the Company
will deliver to Cowen one manually signed copy of the Registration Statement
(including exhibits thereto), each amendment thereto and each consent and
certificate of experts filed as a part thereof.

(d)Distribution of Offering Material By the Company. The Company has not
distributed and will not distribute, prior to the completion of Cowen’s
distribution of the Placement Shares pursuant to this Agreement, any offering
material in connection with the offering and sale of the Placement Shares other
than the Registration Statement, Prospectus and any Issuer Free Writing
Prospectus reviewed and consented to by Cowen.

(e)The Sales Agreement. This Agreement has been duly authorized, executed and
delivered by, and is a valid and binding agreement of, the Company, enforceable
against the Company in accordance with its terms, except as rights to
indemnification hereunder may be limited by applicable law and except as the
enforcement hereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles.  

- 5 -

--------------------------------------------------------------------------------

 

(f)Authorization of the Common Stock. The Placement Shares, when issued and
delivered, will be duly authorized for issuance and sale pursuant to this
Agreement and, when issued and delivered by the Company against payment therefor
pursuant to this Agreement, will be duly authorized, validly issued, fully paid
and nonassessable, and the issuance and sale of the Placement Shares is not
subject to any preemptive rights, rights of first refusal or other similar
rights to subscribe for or purchase the Placement Shares.

(g)No Applicable Registration or Other Similar Rights. There are no persons with
registration or other similar rights to have any equity or debt securities
registered for sale under the Registration Statement or included in the offering
contemplated by this Agreement, except for such rights as have been duly
waived.  

(h)No Material Adverse Change.  Since the date of the most recent financial
statements of the Company included or incorporated by reference in the
Registration Statement and Prospectus: (i) there has been no material adverse
change, or any development that could reasonably be expected to result in a
material adverse change, in the condition, financial or otherwise, or in the
earnings, business, operations or prospects, whether or not arising from
transactions in the ordinary course of business, of the Company and its
subsidiaries, considered as one entity (any such change is called a “Material
Adverse Change”); (ii) the Company and its subsidiaries, considered as one
entity, have not incurred any material liability or obligation, indirect, direct
or contingent, not in the ordinary course of business nor entered into any
material transaction or agreement not in the ordinary course of business; and
(iii) there has been no dividend or distribution of any kind declared, paid or
made by the Company or, except for regular quarterly dividends publicly
announced by the Company or dividends paid to the Company or other subsidiaries,
by any of its subsidiaries on any class of capital stock or repurchase or
redemption by the Company or any of its subsidiaries of any class of capital
stock.

(i)Independent Accountants.  Ernst & Young LLP, who have expressed their opinion
with respect to the financial statements (which term as used in this Agreement
includes the related notes thereto) and supporting schedules filed with the
Commission or incorporated by reference as a part of the Registration Statement
and included in the Prospectus, are (i) an independent registered public
accounting firm as required by the Securities Act and the Exchange Act, (ii) in
compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X under the Securities Act and (iii)
a registered public accounting firm as defined by the Public Company Accounting
Oversight Board (“PCAOB”) whose registration has not been suspended or revoked
and, to the Company’s knowledge, who has not requested such registration to be
withdrawn.

(j)Preparation of the Financial Statements. The financial statements filed with
the Commission as a part of or incorporated within the Registration Statement
and included in the Prospectus present fairly, in all material respects, the
consolidated financial position of the Company and its subsidiaries as of and at
the dates indicated and the results of their operations and cash flows for the
periods specified.  The supporting schedules included in or incorporated in the
Registration Statement present fairly, in all material respects, the information
required to be stated therein.  Such financial statements and supporting
schedules have been prepared in conformity with generally accepted accounting
principles as applied in the United States applied on a consistent basis
throughout the periods involved, except as may be expressly stated in the
related notes thereto.  No other financial statements or supporting schedules
are required to be included in or incorporated in the Registration Statement or
Prospectus.  

- 6 -

--------------------------------------------------------------------------------

 

(k)XBRL.  The interactive data in eXtensible Business Reporting Language
included or incorporated by reference in the each Registration Statement fairly
presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.

(l)Company’s Accounting System.  The Company maintains a system of internal
accounting controls designed to provide sufficient assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles as applied in the United States and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as has previously been disclosed to Cowen, the Company is
unaware of any significant deficiencies or material weakness in the Company’s
internal control over financial reporting (whether or not remediated) as of
December 31, 2019 or at any time since such date; since December 31, 2019, there
has been no change in the Company’s internal control over financial reporting
that has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting.

(m)Incorporation and Good Standing of the Company and its Subsidiaries. The
Company and each of its subsidiaries (as the term is defined in Rule 1-02 of
Regulation S-X promulgated by the Commission) has been duly incorporated or
organized, as the case may be, and is validly existing as a corporation or other
entity, as applicable, in good standing under the laws of the jurisdiction of
its incorporation or organization and has corporate power and authority to own,
lease and operate its properties and to conduct its business as described in the
Prospectus and, in the case of the Company, to enter into and perform its
obligations under this Agreement, except where the failure to be in good
standing would not reasonably be expected to result in a Material Adverse
Change. The Company and each of its subsidiaries is duly qualified as a foreign
corporation or other entity, as applicable, to transact business and is in good
standing in each jurisdiction in which such qualification is required, whether
by reason of the ownership or leasing of property or the conduct of business,
except for such jurisdictions where the failure to so qualify or to be in good
standing would not, individually or in the aggregate, result in a Material
Adverse Change.  All of the issued and outstanding capital stock or other equity
or ownership interests of each of the Company’s subsidiaries have been duly
authorized and validly issued, are fully paid and nonassessable and are owned by
the Company (directly or through the Company’s other subsidiaries) free and
clear of any security interest, mortgage, pledge, lien, encumbrance or adverse
claim.  The Company does not own or control, directly or indirectly, any
corporation, association or other entity other than the subsidiaries listed on
Schedule 4 hereto.

(n)Capital Stock Matters. The authorized, issued and outstanding capital stock
of the Company is as set forth in the Prospectus (other than for subsequent
issuances, if any, pursuant to employee benefit plans or upon the exercise of
outstanding options or warrants described in the Prospectus).  The Common Stock
(including the Placement Shares) conforms in all material respects to the
description thereof contained in the Prospectus.  All of the issued and
outstanding shares of Common Stock have been duly authorized and validly issued,
are fully paid and nonassessable and have been issued in compliance with federal
and state securities laws.  None of the outstanding shares of Common Stock were
issued in violation of any preemptive rights, rights of first refusal or other
similar rights to subscribe for or purchase securities of the Company.  There
are no authorized or outstanding options, warrants, preemptive rights, rights of
first refusal or other rights to purchase, or equity or debt securities
convertible into or exchangeable or exercisable for, any capital stock of the
Company or any of its subsidiaries other than those accurately described in all
material respects in the Prospectus.  The description of the Company’s stock
option, stock bonus and other stock plans or arrangements, and the options or
other rights granted thereunder, set forth in the Prospectus accurately and
fairly presents in all material respects the information required to be shown
with respect to such plans, arrangements, options and rights.

- 7 -

--------------------------------------------------------------------------------

 

(o)Exchange Listing.  The Common Stock is registered pursuant to Section 12(b)
of the Exchange Act and is listed on Nasdaq, and the Company has taken no action
designed to, or likely to have the effect of, terminating the registration of
the Common Stock under the Exchange Act or delisting the common Stock from
Nasdaq, nor has the Company received any notification that the commission or
Nasdaq is contemplating terminating such registration or listing.

(p)Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required.  Neither the Company nor any of its subsidiaries is in
violation of its charter or by-laws, or similar organizational documents, as
applicable, or is in default (or, with the giving of notice or lapse of time,
would be in default) (“Default”) under any indenture, mortgage, loan or credit
agreement, note, contract, franchise, lease or other instrument to which the
Company or any of its subsidiaries is a party or by which it or any of them may
be bound (including, without limitation, any credit agreement, indenture, pledge
agreement, security agreement or other instrument or agreement evidencing,
guaranteeing, securing or relating to indebtedness of the Company or any of its
subsidiaries), or to which any of the property or assets of the Company or any
of its subsidiaries is subject (each, an “Existing Instrument”), except for such
Defaults as would not, individually or in the aggregate, result in a Material
Adverse Change.  The Company’s execution, delivery and performance of this
Agreement and consummation of the transactions contemplated hereby and by the
Prospectus and the issuance and sale of the Placement Shares (i) have been duly
authorized by all necessary corporate action and will not result in any
violation of the provisions of the charter or by-laws, or similar organizational
documents, as applicable, of the Company or any of its subsidiaries, (ii) will
not conflict with or constitute a breach of, or Default or a Debt Repayment
Triggering Event (as defined below) under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to, or require the consent of any
other party to, any Existing Instrument, and (iii) will not result in any
violation of any law, administrative regulation or administrative or court
decree applicable to the Company or any of its subsidiaries, except in the case
of clauses (ii) and (iii), for such breaches, defaults, results or violations as
would not, individually or in the aggregate, result in a Material Adverse
Change.  No consent, approval, authorization or other order of, or registration
or filing with, any court or other governmental or regulatory authority or
agency, is required for the Company’s execution, delivery and performance of
this Agreement and consummation of the transactions contemplated hereby and by
the Prospectus, except such as have been obtained or made or will be made by the
Company under the Securities Act or that may be required under applicable state
securities or blue sky laws and from the Financial Industry Regulatory Authority
(“FINRA”). As used herein, a “Debt Repayment Triggering Event” means any event
or condition that gives, or with the giving of notice or lapse of time, would
give, the holder of any note, debenture or other evidence of indebtedness (or
any person acting on such holder’s behalf) the right to require the repurchase,
redemption or repayment of all or a portion of such indebtedness by the Company
or any of its subsidiaries.

(q)No Material Actions or Proceedings.  Except as disclosed in the Prospectus,
there are no legal or governmental actions, suits or proceedings pending or, to
the Company’s knowledge, threatened (i) against or affecting the Company or any
of its subsidiaries, (ii) which have as the subject thereof any officer or
director of, or property owned or leased by, the Company or any of its
subsidiaries or (iii) relating to environmental or discrimination matters, where
in any such case (A) there is (in the case of pending actions, suits or
proceedings, to the Company’s knowledge) a reasonable possibility that such
action, suit or proceeding will be determined adversely to the Company, any of
its subsidiaries or such officer or director, (B) any such action, suit or
proceeding, if so determined adversely, would reasonably be expected to result
in a Material Adverse Change or adversely affect the consummation of the
transactions contemplated by this Agreement or (C) any such action, suit or
proceeding is or would be material in the context of the sale of shares of
Common Stock.  No material labor dispute with the employees of the Company or
any of its subsidiaries, or, to the Company’s knowledge, with the employees of
any principal supplier, manufacturer, customer or contractor of the Company,
exists or (in the case of labor disputes with the employees of the Company or
any of its subsidiaries, to the Company’s knowledge), is threatened or
imminent.  

- 8 -

--------------------------------------------------------------------------------

 

(r)Intellectual Property Rights. The Company and each of its subsidiaries own or
possess (or can acquire on reasonable terms) sufficient trademarks, trade names,
patent rights, copyrights, domain names, licenses, approvals, trade secrets and
other similar rights (collectively, “Intellectual Property Rights”) reasonably
necessary to conduct their businesses as now conducted, except to the extent the
failure to own, possess or acquire on reasonable terms would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Change. Except as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Change, (i) there are no third
parties who have or, to the Company’s knowledge, will be able to establish
rights to any Intellectual Property Rights; (ii) to the Company’s knowledge,
there is no infringement by third parties of any Intellectual Property Rights;
(iii) there is no pending or, to the Company’s knowledge, threatened action,
suit, proceeding or claim by others challenging the Company’s rights in or to
any Intellectual Property Rights, and the Company is unaware of any facts that
would form a reasonable basis for any such action, suit, proceeding or claim;
(iv) there is no pending or, to the Company’s knowledge, threatened action,
suit, proceeding or claim by others challenging the validity, enforceability or
scope of any Intellectual Property Rights, and the Company is unaware of any
facts that would form a reasonable basis for any such action, suit, proceeding
or claim; and (v) there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others that the Company or any of its
subsidiaries infringes or otherwise violates, or would, upon the
commercialization of products or services described in the Registration
Statement and Prospectus as under development and as currently configured,
infringe or violate, any currently issued patent, trademark, tradename, service
name, copyright, trade secret or other proprietary rights of others, and the
Company is unaware of any facts that would form a reasonable basis for any such
action, suit, proceeding or claim. None of the technology employed by the
Company or any of its subsidiaries has been obtained or is being used by the
Company or any of its subsidiaries in violation of any contractual obligation
binding on the Company or any of its subsidiaries or, to the Company’s
knowledge, any of its or its subsidiaries’ officers, directors or employees or
otherwise in violation of the rights of any persons, except in each case for
such violations as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Change.

(s)Clinical Trials. The clinical and pre-clinical trials conducted by or on
behalf of or sponsored by the Company or its subsidiaries, or in which the
Company or its subsidiaries have participated, that are described in the
Registration Statement and Prospectus, as applicable, and are intended to be
submitted to Regulatory Authorities as a basis for product approval, were and,
if still pending, are being conducted by the Company or, to the knowledge of the
Company on behalf of the Company, in all material respects in accordance with
the medical and scientific research procedures described in the applicable trial
protocols and all applicable statutes, rules and regulations of the United
States Food and Drug Administration and comparable drug regulatory agencies
outside of the United States to which they are subject (collectively, the
“Regulatory Authorities”), including, without limitation, 21 C.F.R. Parts 50,
54, 56, 58, and 312. The descriptions in the Prospectus of the results of such
studies and tests are accurate and complete in all material respects and present
fairly the data derived from such trials. The Company has no knowledge of any
other clinical trials the results of which reasonably call into question the
results described or referred to in the Registration Statement and Prospectus.
The Company and its subsidiaries have operated and are currently in compliance
with all applicable statutes, rules and regulations of the Regulatory
Authorities, except as would not reasonably be expected to have a Material
Adverse Change. In the last two years, neither the Company nor any of its
subsidiaries has received any written notices, correspondence or other written
communication from the Regulatory Authorities or any other governmental agency
requiring or threatening the premature termination or suspension of any clinical
or pre-clinical trials that are described in the Registration Statement and
Prospectus or the results of which are referred to in the Registration Statement
and Prospectus, and, to the Company’s knowledge, there are no reasonable grounds
for same.

- 9 -

--------------------------------------------------------------------------------

 

(t)All Necessary Permits, etc.  The Company and each of its subsidiaries possess
such valid and current certificates, authorizations or permits issued by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
conduct their respective businesses as currently conducted by them and described
in the Registration Statement and Prospectus; and neither the Company nor any of
its subsidiaries has received, or has any reason to believe that it will
receive, any notice of proceedings relating to the revocation or modification
of, or non-compliance with, any such certificate, authorization or permit which,
individually or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would reasonably be expected to result in a Material Adverse
Change.  

(u)Title to Properties. The Company and each of its subsidiaries have good and
marketable title to all of the real and personal property and other assets
reflected as owned in the financial statements referred to in Section 6(j) above
(or elsewhere in the Prospectus), in each case that are material to the business
of the Company and its subsidiaries taken as a whole and in each case free and
clear of any security interests, mortgages, liens, encumbrances, equities,
adverse claims and other defects, except such as do not materially and adversely
affect the value of such property and assets and do not materially interfere
with the use made or proposed to be made of such property and assets by the
Company or any of its subsidiaries. To the Company’s knowledge, the real
property, improvements, equipment and personal property held under lease by the
Company or any of its subsidiaries are held under valid and enforceable leases,
with such exceptions as are not material and do not materially interfere with
the use made or proposed to be made of such real property, improvements,
equipment or personal property by the Company or any of its subsidiaries.

(v)Tax Law Compliance.  The Company and its consolidated subsidiaries have filed
all necessary federal, state and foreign income and franchise tax returns (or
have properly requested extensions thereof) and have paid all taxes required to
be paid by any of them and, if due and payable, any related or similar
assessment, fine or penalty levied against any of them except as may be being
contested in good faith and by appropriate proceedings. The Company has made
adequate charges, accruals and reserves in the applicable financial statements
referred to in Section 6(j) above in respect of all federal, state and foreign
income and franchise taxes for all periods as to which the tax liability of the
Company or its consolidated subsidiaries has not been finally determined.

(w)Company Not an “Investment Company”. The Company is not, and will not, either
after receipt of payment for the Placement Shares or after the application of
the proceeds therefrom as described under “Use of Proceeds” in the Prospectus,
be, required to register as an “investment company” or an entity “controlled” by
an “investment company” under the Investment Company Act of 1940, as amended
(the “Investment Company Act”).

(x)Insurance.  The Company and each of its subsidiaries is insured by
recognized, financially sound and reputable institutions with policies in such
amounts and with such deductibles and covering such risks as are reasonably
adequate and customary for their businesses as currently conducted and described
in the Registration Statement and Prospectus, including, but not limited to,
policies covering real and personal property owned or leased by the Company and
its subsidiaries against theft, damage, destruction and acts of vandalism and
policies covering the Company and its subsidiaries for product liability claims
and clinical trial liability claims. The Company has no reason to believe that
it or its subsidiaries will not be able (i) to renew its existing insurance
coverage as and when such policies expire or (ii) to obtain comparable coverage
from similar institutions as may be necessary or appropriate to conduct its
business as now conducted and at a cost that would not result in a Material
Adverse Change. During the past three years, neither of the Company nor any of
its subsidiaries has been denied any insurance coverage material to the Company
or such subsidiary, respectively, which it has sought or for which it has
applied.  

- 10 -

--------------------------------------------------------------------------------

 

(y)No Price Stabilization or Manipulation; Compliance with Regulation M.  The
Company has not taken, directly or indirectly, any action designed to or that
might be reasonably expected to cause or result in stabilization or manipulation
of the price of the Common Stock or any other “reference security” (as defined
in Rule 100 of Regulation M under the Exchange Act (“Regulation M”)) whether to
facilitate the sale or resale of the Placement Shares or otherwise, and has
taken no action which would directly or indirectly violate Regulation M.   

(z)Related Party Transactions.  There are no business relationships or
related-party transactions involving the Company or any of its subsidiaries or
any other person required to be described in the Prospectus which have not been
described as required.

(aa)Exchange Act Compliance.  The documents incorporated or deemed to be
incorporated by reference in the Prospectus, at the time they were or hereafter
are filed with the Commission, complied and will comply in all material respects
with the requirements of the Exchange Act, and, when read together with the
other information in the Prospectus, at the time the Registration Statement and
any amendments thereto became effective and at each Applicable Time, will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

(bb)FINRA Matters. All of the information provided to Cowen or to counsel for
Cowen by the Company, its officers and directors and, to the Company’s
knowledge, the holders of any securities (debt or equity) or options to acquire
any securities of the Company in connection with letters, filings or other
supplemental information provided to FINRA pursuant to FINRA Rule 5110 or
Conduct Rule 2720 of the National Association of Securities Dealers, Inc. (the
“NASD”), is true, complete and correct. In accordance with FINRA Conduct Rule
5110(b)(7)(C)(i), the Placement Shares have been or will be registered with the
Commission on Form S-3 under the Securities Act pursuant to the standards for
such Form S-3 in effect prior to October 21, 1992.

(cc)Statistical and Market-Related Data. The statistical, demographic and
market-related data included in the Registration Statement and Prospectus are
based on or derived from sources that the Company believes to be reliable and
accurate or represent the Company’s good faith estimates that are made on the
basis of data derived from such sources.

(dd)Disclosure Controls and Procedures; Deficiencies in or Changes to Internal
Control Over Financial Reporting. The Company has established and maintains
disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e)
under the Exchange Act), which (i) are designed to ensure that material
information relating to the Company, including its consolidated subsidiaries, is
made known to the Company’s principal executive officer and its principal
financial officer by others within those entities, particularly during the
periods in which the periodic reports required under the Exchange Act are being
prepared; (ii) have been evaluated by management of the Company for
effectiveness as of the end of the Company’s most recent fiscal quarter; and
(iii) the Company’s principal executive officer and principal financial officer
have concluded to be effective at the reasonable assurance level. Based on the
most recent evaluation of its disclosure controls and procedures (in accordance
with Rule 13a-15(b)), the Company is not aware of (x) any material weaknesses in
the design or operation of internal control over financial reporting which are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial information or (y) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal control over financial reporting.

- 11 -

--------------------------------------------------------------------------------

 

(ee)No Unlawful Contributions or Other Payments.  Neither the Company nor any of
its subsidiaries nor, to the Company’s knowledge, any director, officer,
employee, agent, affiliate or other person acting on behalf of the Company or
any subsidiary has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government officials or employees, political parties or campaigns, political
party officials, or candidates for political office from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended, or any applicable anti-corruption laws,
rules, or regulations of any other jurisdiction in which the Company or any
subsidiary conducts business; or (iv) made any other unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any person.

(ff)Compliance with Environmental Laws. Except as would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Change, (i) neither the Company nor any of its subsidiaries is in violation of
any federal, state, local or foreign statute, law, rule, regulation, ordinance,
code, policy or rule of common law or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to pollution or protection of human health, the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations relating to the release or threatened release
of chemicals, pollutants, contaminants, wastes, toxic substances, hazardous
substances, petroleum or petroleum products (collectively, “Hazardous
Materials”) or to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials (collectively,
“Environmental Laws”), (ii) the Company and its subsidiaries have all permits,
authorizations and approvals required under any applicable Environmental Laws
and are each in compliance with their requirements, (iii) there are no pending
or threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of noncompliance or violation,
investigation or proceedings relating to any Environmental Law against the
Company or any of its subsidiaries and (iv) there are, to the Company’s
knowledge, no events or circumstances that might reasonably be expected to form
the basis of an order for clean-up or remediation, or an action, suit or
proceeding by any private party or governmental body or agency, against or
affecting the Company or any of its subsidiaries relating to Hazardous Materials
or any Environmental Laws.

(gg)Brokers.  Except as contemplated by this Agreement, there is no broker,
finder or other party that is entitled to receive from the Company any brokerage
or finder’s fee or other fee or commission as a result of any transactions
contemplated by this Agreement.

(hh)No Outstanding Loans or Other Indebtedness.  Since the adoption of Section
13(k) of the Exchange Act, neither the Company nor any of its subsidiaries has
extended or maintained credit, arranged for the extension of credit, or renewed
any extension of credit, in the form of a personal loan, to or for any director
or executive officer (or equivalent thereof) of the Company or any of its
subsidiaries except for such extensions of credit as are expressly permitted by
Section 13(k) of the Exchange Act.

(ii)Dividend Restrictions.  None of the subsidiaries of the Company is currently
prohibited or restricted, directly or indirectly, from paying dividends to the
Company, or from making any other distribution with respect to such subsidiary’s
equity securities or from repaying to the Company or any other subsidiary any
amounts that may from time to time become due under any loans or advances to
such subsidiary from the Company or from transferring any property or assets to
the Company or any other subsidiary.

- 12 -

--------------------------------------------------------------------------------

 

(jj)Money Laundering Laws.  The operations of the Company and its subsidiaries
are and have been conducted at all times in compliance with all applicable
financial recordkeeping and reporting requirements, including those of the U.S.
Bank Secrecy Act, as amended by Title III of the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (USA PATRIOT Act), and the applicable anti-money
laundering statutes of jurisdictions where the Company and its subsidiaries
conduct business, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Anti-Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority, body or any arbitrator involving the Company or any of its
subsidiaries with respect to Anti-Money Laundering Laws is pending, or to the
knowledge of the Company, threatened.

(kk)Compliance with OFAC.  

 

(i)

Neither the Company nor any of its subsidiaries, nor any director, officer or
employee thereof, nor to the Company’s knowledge, any agent, affiliate,
representative, or other person acting on behalf of the Company or any of its
subsidiaries, is an individual or entity (“Person”) that is, or is owned or
controlled by a Person that is: (i) the subject of any sanctions administered or
enforced by the U.S. Department of Treasury’s Office of Foreign Assets Control
(“OFAC”), the United Nations Security Council, the European Union, Her Majesty’s
Treasury, or other relevant sanctions authority (collectively, “Sanctions”), nor
(ii) located, organized, or resident in a country or territory that is the
subject of a U.S. government embargo.

 

(ii)

The Company will not, directly or indirectly, use the Net Proceeds, or lend,
contribute or otherwise make available such Net Proceeds to any subsidiary,
joint venture partner or other Person: (i) to fund or facilitate any activities
or business of or with any Person that, at the time of such funding or
facilitation, is the subject of Sanctions, or in any country or territory that,
at the time of such funding or facilitation, is the subject of a U.S. government
embargo; or (ii) in any other manner that will result in a violation of
Sanctions by any Person (including Cowen).

 

(iii)

For the past five (5) years, the Company and its subsidiaries have not knowingly
engaged in, are not now knowingly engaged in, and will not engage in, any direct
or indirect dealings or transactions with any Person that at the time of the
dealing or transaction is or was the subject of Sanctions or any country or
territory that, at the time of the dealing or transaction is or was the subject
of a U.S. government embargo.

(ll)No Reliance.  The Company has not relied upon Cowen or legal counsel for
Cowen for any legal, tax or accounting advice in connection with the offering
and sale of the Placement Shares.

(mm)Cowen Purchases.  The Company acknowledges and agrees that Cowen has
informed the Company that Cowen may, to the extent permitted under the
Securities Act and the Exchange Act, purchase and sell shares of Common Stock
for its own account while this Agreement is in effect, provided, that (i) no
such purchase or sales shall take place while a Placement Notice is in effect
(except to the extent Cowen may engage in sales of Placement Shares purchased or
deemed purchased from the Company as a “riskless principal” or in a similar
capacity) and (ii) the Company shall not be deemed to have authorized or
consented to any such purchases or sales by Cowen.

- 13 -

--------------------------------------------------------------------------------

 

(nn)Compliance with Laws.  The Company has not been advised, and has no reason
to believe, that it and each of its subsidiaries are not conducting business in
compliance with all applicable laws, rules and regulations of the jurisdictions
in which it is conducting business, except where failure to be so in compliance
would not result in a Material Adverse Change.

Any certificate signed by an officer of the Company and delivered to Cowen or to
counsel for Cowen in connection with this Agreement shall be deemed to be a
representation and warranty by the Company, as applicable, to Cowen as to the
matters set forth therein.

The Company acknowledges that Cowen and, for purposes of the opinions to be
delivered pursuant to Section 7 hereof, counsel to the Company and counsel to
Cowen, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.

7.Covenants of the Company.  The Company covenants and agrees with Cowen that:

(a)Registration Statement Amendments.  After the date of this Agreement and
during any period in which a prospectus relating to any Placement Shares is
required to be delivered by Cowen under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act) (the “Prospectus Delivery Period”) (i) the Company will
notify Cowen promptly of the time when any subsequent amendment to the
Registration Statement, other than documents incorporated by reference or
amendments not related to any Placement, has been filed with the Commission
and/or has become effective or any subsequent supplement to the Prospectus has
been filed and of any request by the Commission for any amendment or supplement
to the Registration Statement or Prospectus related to the Placement or for
additional information related to the Placement; (ii) the Company will prepare
and file with the Commission, promptly upon Cowen’s request, any amendments or
supplements to the Registration Statement or Prospectus that, in Cowen’s
reasonable opinion, may be necessary or advisable in connection with the
distribution of the Placement Shares by Cowen, provided, however, that the
failure of Cowen to make such request shall not relieve the Company of any
obligation or liability hereunder, or affect Cowen’s right to rely on the
representations and warranties made by the Company in this Agreement; (iii) the
Company will not file any amendment or supplement to the Registration Statement
or Prospectus relating to the Placement Shares or a security convertible into
the Placement Shares unless a copy thereof has been submitted to Cowen within a
reasonable period of time before the filing and Cowen has not reasonably
objected thereto (provided, however, that (A) the failure of Cowen to make such
objection shall not relieve the Company of any obligation or liability
hereunder, or affect Cowen’s right to rely on the representations and warranties
made by the Company in this Agreement, (B) the Company has no obligation to
provide Cowen any advance copy of such filing or to provide Cowen an opportunity
to object to such filing if the filing does not name Cowen or does not relate to
the transaction herein provided, and (C) the only remedy Cowen shall have with
respect to the failure by the Company to provide Cowen with such copy or the
filing of such amendment or supplement despite Cowen’s objection shall be to
cease making sales under this Agreement); (iv) the Company will furnish to Cowen
at the time of filing thereof a copy of any document that upon filing is deemed
to be incorporated by reference into the Registration Statement or Prospectus,
except for those documents available via EDGAR; and (v) the Company will cause
each amendment or supplement to the Prospectus to be filed with the Commission
as required pursuant to the applicable paragraph of Rule 424(b) of the
Securities Act or, in the case of any document to be incorporated therein by
reference, to be filed with the Commission as required pursuant to the Exchange
Act, within the time period prescribed (the determination to file or not file
any amendment or supplement with the Commission under this Section 7(a), based
on the Company’s reasonable opinion or reasonable objections, shall be made
exclusively by the Company).

- 14 -

--------------------------------------------------------------------------------

 

(b)Notice of Commission Stop Orders.  The Company will advise Cowen, promptly
after it receives notice or obtains knowledge thereof, of the issuance or
threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will promptly use its commercially reasonable efforts to prevent the issuance
of any stop order or to obtain its withdrawal if such a stop order should be
issued. The Company will advise Cowen promptly after it receives any request by
the Commission for any amendments to the Registration Statement or any amendment
or supplements to the Prospectus or any Issuer Free Writing Prospectus or for
additional information related to the offering of the Placement Shares or for
additional information related to the Registration Statement, the Prospectus or
any Issuer Free Writing Prospectus.

(c)Delivery of Prospectus; Subsequent Changes.  During the Prospectus Delivery
Period, the Company will use commercially reasonable efforts to comply in all
material respects with all requirements imposed upon it by the Securities Act,
as from time to time in force, and to file on or before their respective due
dates all reports and any definitive proxy or information statements required to
be filed by the Company with the Commission pursuant to Sections 13(a), 13(c),
14, 15(d) or any other provision of or under the Exchange Act. If the Company
has omitted any information from the Registration Statement pursuant to Rule
430A under the Securities Act, it will use its commercially reasonable efforts
to comply in all material respects with the provisions of and make all requisite
filings with the Commission pursuant to said Rule 430A and to notify Cowen
promptly of all such filings. If during the Prospectus Delivery Period any event
occurs as a result of which the Prospectus as then amended or supplemented would
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances then
existing, not misleading, or if during such Prospectus Delivery Period it is
necessary to amend or supplement the Registration Statement or Prospectus to
comply with the Securities Act, the Company will promptly notify Cowen to
suspend the offering of Placement Shares during such period and the Company will
promptly amend or supplement the Registration Statement or Prospectus (at the
expense of the Company) so as to correct such statement or omission or effect
such compliance; provided, however, that the Company may delay the filing of any
amendment or supplement, if in the judgment of the Company, it is in the best
interest of the Company.

(d)Listing of Placement Shares.  During the Prospectus Delivery Period, the
Company will use its commercially reasonable efforts to cause the Placement
Shares to be listed on Nasdaq and to qualify the Placement Shares for sale under
the securities laws of such jurisdictions as Cowen reasonably designates and to
continue such qualifications in effect so long as required for the distribution
of the Placement Shares; provided, however, that the Company shall not be
required in connection therewith to qualify as a foreign corporation or dealer
in securities or file a general consent to service of process in any
jurisdiction or to subject itself to taxation in respect of doing business in
any jurisdiction in which it is not otherwise so subject.

(e)Delivery of Registration Statement and Prospectus.  The Company will furnish
to Cowen and its counsel (at the reasonable expense of the Company) copies of
the Registration Statement, the Prospectus (including all documents incorporated
by reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during the Prospectus
Delivery Period (including all documents filed with the Commission during such
period that are deemed to be incorporated by reference therein), in each case as
soon as reasonably practicable and in such quantities as Cowen may from time to
time reasonably request and, at Cowen’s request, will also furnish copies of the
Prospectus to each exchange or market on which sales of the Placement Shares may
be made; provided, however, that the Company shall not be required to furnish
any document (other than the Prospectus) to Cowen to the extent such document is
available on EDGAR.  

- 15 -

--------------------------------------------------------------------------------

 

(f)Earnings Statement.  The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of Section
11(a) and Rule 158 of the Securities Act.

(g)Expenses.  The Company will pay all expenses incident to the performance of
its obligations under this Agreement, including (i) the preparation, filing,
including any fees required by the Commission, and printing of the Registration
Statement (including financial statements and exhibits) as originally filed and
of each amendment and supplement thereto and each Free Writing Prospectus, in
such number as Cowen shall deem reasonably necessary, (ii) the printing and
delivery to Cowen of this Agreement and such other documents as may be required
in connection with the offering, purchase, sale, issuance or delivery of the
Placement Shares, (iii) the preparation, issuance and delivery of the
certificates, if any, for the Placement Shares to Cowen, including any stock or
other transfer taxes and any capital duties, stamp duties or other duties or
taxes payable upon the sale, issuance or delivery of the Placement Shares to
Cowen, (iv) the fees and disbursements of the counsel, accountants and other
advisors to the Company, (v) the fees and expenses of the transfer agent and
registrar for the Common Stock, (vi) the filing fees incident to any review by
FINRA of the terms of the sale of the Placement Shares, and (vii) the fees and
expenses incurred in connection with the listing of the Placement Shares on
Nasdaq.

(h)Use of Proceeds.  The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds.”

(i)Notice of Other Sales.  During the pendency of any Placement Notice given
hereunder, and for five trading days following the termination of any Placement
Notice given hereunder, the Company shall provide Cowen notice as promptly as
reasonably possible before it offers to sell, contracts to sell, sells, grants
any option to sell or otherwise disposes of any shares of Common Stock (other
than Placement Shares offered pursuant to the provisions of this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire Common Stock; provided, that such notice shall not
be required in connection with the (i) issuance, grant or sale of Common Stock,
options to purchase shares of Common Stock or Common Stock issuable upon the
exercise of options or other equity awards pursuant to the any stock option,
stock bonus or other stock plan or arrangement described in the Prospectus; (ii)
the issuance of securities in connection with an acquisition, merger or sale or
purchase of assets; (iii) the issuance or sale of Common Stock pursuant to any
dividend reinvestment plan that the Company may adopt from time to time provided
the implementation of such is disclosed to Cowen in advance; (iv) any shares of
common stock issuable upon the exchange, conversion or redemption of securities
or the exercise of warrants, options or other rights in effect or outstanding;
or (v) any shares of common stock, or securities convertible into or exercisable
for common stock, offered and sold in a privately negotiated transaction to
vendors, customers, investors, strategic partners or potential strategic
partners and otherwise conducted in a manner so as not to be integrated with the
offering of common stock hereby.

(j)Change of Circumstances.  The Company will, at any time during the pendency
of a Placement Notice, advise Cowen promptly after it shall have received notice
or obtained knowledge thereof, of any information or fact that would alter or
affect in any material respect any opinion, certificate, letter or other
document provided to Cowen pursuant to this Agreement.

- 16 -

--------------------------------------------------------------------------------

 

(k)Due Diligence Cooperation.  During the term of the Agreement, the Company
will cooperate with any reasonable due diligence review conducted by Cowen or
its agents in connection with the transactions contemplated hereby, including,
without limitation, providing information and making available documents and
senior corporate officers, during regular business hours and at the Company’s
principal offices or such other location mutually agreeable by the parties, as
Cowen may reasonably request.

(l)Required Filings Relating to Placement of Placement Shares.  All filings with
the Commission required by Rule 424 under the Securities Act to have been filed
prior to the issuance of any Placement Notice hereunder shall have been made
within the applicable time period prescribed for such filing by Rule 424.

(m)Representation Dates; Certificate.  On or prior to the First Delivery Date
and each time during the term of this Agreement that the Company (i)
post-effectively amends the Registration Statement or supplements the
Prospectus, but not by means of incorporation of document(s) by reference to the
Registration Statement or the Prospectus relating to the Placement Shares (as
set forth in (ii) – (iv) below); (ii) files an annual report on Form 10-K under
the Exchange Act (including any Form 10-K/A containing restated financial
statements or a material amendment to the previously filed Form 10-K); (iii)
files its quarterly reports on Form 10-Q under the Exchange Act; or (iv) files a
report on Form 8-K containing amended audited financial information (other than
information “furnished” pursuant to Items 2.02 or 7.01 of Form 8-K or to provide
disclosure pursuant to Item 8.01 of Form 8-K relating to the reclassification of
certain properties as discontinued operations in accordance with Statement of
Financial Accounting Standards No. 144) under the Exchange Act (each date of
filing of one or more of the documents referred to in clauses (i) through (iv)
shall be a “Representation Date”); the Company shall furnish Cowen (but in the
case of clause (iv) above only if (1) a Placement Notice is pending, (2) Cowen
reasonably determines that the information contained in such Form 8-K is
material to a holder of Common Stock and (3) Cowen requests such certificate
within three (3) days after the filing of such Form 8-K with the Commission)
with a certificate, in the form attached hereto as Exhibit 7(m). The requirement
to provide a certificate under this Section 7(m) shall be automatically waived
for any Representation Date occurring at a time at which no Placement Notice is
pending, which waiver shall continue until the earlier to occur of the date the
Company delivers a Placement Notice hereunder (which for such calendar quarter
shall be considered a Representation Date) and the next occurring Representation
Date on which the Company files its annual report on Form 10-K. Notwithstanding
the foregoing, (i) upon the delivery of the first Placement Notice hereunder and
(ii) if the Company subsequently decides to sell Placement Shares following a
Representation Date when the Company relied on such waiver and did not provide
Cowen with a certificate under this Section 7(m), then before Cowen sells any
Placement Shares, the Company shall provide Cowen with a certificate, in the
form attached hereto as Exhibit 7(m), dated the date of the Placement Notice.

(n)Legal Opinion.  

(i)On or prior to the date of the first Placement Notice given hereunder, and
thereafter within two (2) Trading Days of each Representation Date with respect
to which the Company is obligated to deliver a certificate in the form attached
hereto as Exhibit 7(m) for which no waiver is applicable, the Company shall
cause to be furnished to Cowen a written opinion and negative assurance letter
of Cooley LLP (“Company Counsel”), or other counsel reasonably satisfactory to
Cowen; provided, however, the Company shall not be required to furnish any such
letter if the Company does not intend to deliver a Placement Notice in such
calendar quarter until such time as the Company delivers its next Placement
Notice; provided, further, that the Company’s obligation to have Company Counsel
furnish a negative assurance letter is conditioned upon counsel to Cowen
furnishing a negative assurance letter dated as of the same such date; provided,
further, that in lieu of such letter for subsequent periodic

- 17 -

--------------------------------------------------------------------------------

 

filings under the Exchange Act, Company Counsel may furnish Cowen with a letter
(a “Reliance Letter”) to the effect that Cowen may rely on a prior opinion or
statement delivered under this Section 7(n) to the same extent as if it were
dated the date of such letter (except that statements in such letter shall be
deemed to relate to the Registration Statement and the Prospectus as amended or
supplemented as of the date of the Reliance Letter).

(ii)On or prior to the date of the first Placement Notice given hereunder and at
each subsequently occurring Representation Date requiring the delivery of
written opinions and statements by Company Counsel, Cowen shall cause to be
furnished to it written negative assurances of Goodwin Procter LLP, or other
counsel reasonably satisfactory to Cowen (“Cowen Counsel”).

(o)Comfort Letter.  On or prior to the date of the first Placement Notice given
hereunder and within two (2) Trading Days after each subsequent Representation
Date with respect to which the Company is obligated to deliver a certificate in
the form attached hereto as Exhibit 7(m) for which no waiver is applicable, the
Company shall cause its independent accountants to furnish Cowen letters (the
“Comfort Letters”), dated the date the Comfort Letter is delivered, which shall
meet the requirements set forth in this Section 7(o). The Comfort Letter from
the Company’s independent accountants shall be in a form and substance
satisfactory to Cowen, (i) confirming that they are an independent public
accounting firm within the meaning of the Securities Act and the PCAOB, (ii)
stating, as of such date, the conclusions and findings of such firm with respect
to the financial information and other matters ordinarily covered by
accountants’ “comfort letters” to underwriters in connection with registered
public offerings (the first such letter, the “Initial Comfort Letter”) and (iii)
updating the Initial Comfort Letter with any information that would have been
included in the Initial Comfort Letter had it been given on such date and
modified as necessary to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letter.

(p)Market Activities.  The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of Common
Stock or (ii) sell, bid for, or purchase Common Stock in violation of Regulation
M, or pay anyone any compensation for soliciting purchases of the Placement
Shares other than Cowen.

(q)Investment Company Act.  The Company will conduct its affairs in such a
manner so as to reasonably ensure that neither it nor its subsidiaries will be
or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act.

(r)No Offer to Sell.  Other than an Issuer Free Writing Prospectus approved in
advance by the Company and Cowen in its capacity as agent hereunder pursuant to
Section 20, neither Cowen nor the Company (including its agents and
representatives, other than Cowen in its capacity as such) will make, use,
prepare, authorize, approve or refer to any written communication (as defined in
Rule 405 under the Securities Act), required to be filed with the Commission,
that constitutes an offer to sell or solicitation of an offer to buy Placement
Shares hereunder.

(s)Sarbanes-Oxley Act.  The Company will maintain and keep accurate books and
records reflecting its assets and maintain internal accounting controls in a
manner designed to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP and including those policies and procedures
that (i) pertain to the maintenance of records that in reasonable detail
accurately and fairly reflect the transactions and dispositions of the assets of
the Company, (ii) provide reasonable assurance that transactions are recorded as
necessary to permit the preparation of the Company’s consolidated financial
statements in accordance with GAAP, (iii) that receipts and expenditures of the
Company are being made only in accordance with

- 18 -

--------------------------------------------------------------------------------

 

management’s and the Company’s directors’ authorization, and (iv) provide
reasonable assurance regarding prevention or timely detection of unauthorized
acquisition, use or disposition of the Company’s assets that could have a
material effect on its financial statements. The Company will maintain such
controls and other procedures, including, without limitation, those required by
Sections 302 and 906 of the Sarbanes-Oxley Act, and the applicable regulations
thereunder that are designed to ensure that information required to be disclosed
by the Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
accumulated and communicated to the Company’s management, including its
principal executive officer and principal financial officer, or persons
performing similar functions, as appropriate to allow timely decisions regarding
required disclosure and to ensure that material information relating to the
Company or its subsidiaries is made known to them by others within those
entities, particularly during the period in which such periodic reports are
being prepared.

8.Conditions to Cowen’s Obligations. The obligations of Cowen hereunder with
respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, to the
completion by Cowen of a due diligence review satisfactory to it in its
reasonable judgment, and to the continuing satisfaction (or waiver by Cowen in
its sole discretion) of the following additional conditions:

(a)Registration Statement Effective.  The Registration Statement shall have
become effective and shall be available for the sale of all Placement Shares
contemplated to be issued by any Placement Notice.

(b)No Material Notices.  None of the following events shall have occurred and be
continuing: (i) receipt by the Company of any request for additional information
from the Commission or any other federal or state governmental authority during
the period of effectiveness of the Registration Statement, the response to which
would require any post-effective amendments or supplements to the Registration
Statement or the Prospectus; (ii) the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose; (iii) receipt by the Company of any notification from the
Commission or any other federal or state governmental authority with respect to
the suspension of the qualification or exemption from qualification of any of
the Placement Shares for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; or (iv) the occurrence of any
event that makes any material statement made in the Registration Statement or
the Prospectus or any material document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in the Registration Statement, the Prospectus
or documents so that, in the case of the Registration Statement, it will not
contain any materially untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading and, that in the case of the Prospectus, it will not
contain any materially untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(c)No Misstatement or Material Omission.  Cowen shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in Cowen’s
reasonable opinion is material, or omits to state a fact that in Cowen’s opinion
is material and is required to be stated therein or is necessary to make the
statements therein not misleading.

- 19 -

--------------------------------------------------------------------------------

 

(d)Material Changes.  Except as contemplated in the Prospectus, or disclosed in
the Company’s reports filed with the Commission, there shall not have been any
Material Adverse Change, or any development that could reasonably be expected to
cause a Material Adverse Change.

(e)Legal Opinion.  Cowen shall have received the opinion of Company Counsel and
negative assurances of Company Counsel and Cowen Counsel required to be
delivered pursuant Section 7(n) on or before the date on which such delivery of
such opinions are required pursuant to Section 7(n).

(f)Comfort Letter.  Cowen shall have received the Comfort Letter required to be
delivered pursuant Section 7(o) on or before the date on which such delivery of
such letter is required pursuant to Section 7(o).

(g)Representation Certificate.  Cowen shall have received the certificate
required to be delivered pursuant to Section 7(m) on or before the date on which
delivery of such certificate is required pursuant to Section 7(m).

(h)Secretary’s Certificate.  On or prior to the First Delivery Date, Cowen shall
have received a certificate, signed on behalf of the Company by its corporate
Secretary, in form and substance satisfactory to Cowen and its counsel.

(i)No Suspension.  Trading in the Common Stock shall not have been suspended on
Nasdaq and the Common Stock shall not have been delisted from the Nasdaq.

(j)Other Materials.  On each date on which the Company is required to deliver a
certificate pursuant to Section 7(m), the Company shall have furnished to Cowen
such appropriate further information, certificates and documents as Cowen may
reasonably request. All such opinions, certificates, letters and other documents
will be in compliance with the provisions hereof. The Company will furnish Cowen
with such conformed copies of such opinions, certificates, letters and other
documents as Cowen shall reasonably request.

(k)Securities Act Filings Made.  All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

(l)Approval for Listing.  The Placement Shares shall either have been approved
for listing on the Nasdaq, subject only to notice of issuance, or the Company
shall have filed an application for listing of the Placement Shares on the
Nasdaq at, or prior to, the issuance of any Placement Notice.

(m)No Termination Event.  There shall not have occurred any event that would
permit Cowen to terminate this Agreement pursuant to Section 11(a).

9.Indemnification and Contribution.

(a)Company Indemnification.  The Company agrees to indemnify and hold harmless
Cowen, the directors, officers, partners, employees and agents of Cowen and each
person, if any, who (i) controls Cowen within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, or (ii) is controlled by or is
under common control with Cowen from and against any and all losses, claims,
liabilities, expenses and damages (including, but not limited to, any and all
reasonable investigative, legal and other expenses incurred in connection with,
and any and all amounts paid in settlement (in accordance with Section 9(c)) of,
any action, suit or proceeding between any of the indemnified parties and any
indemnifying parties or between any indemnified party and any third party,

- 20 -

--------------------------------------------------------------------------------

 

or otherwise, or any claim asserted), as and when incurred, to which Cowen, or
any such person, may become subject under the Securities Act, the Exchange Act
or other federal or state statutory law or regulation, at common law or
otherwise, insofar as such losses, claims, liabilities, expenses or damages
arise out of or are based, directly or indirectly, on (x) any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement or the Prospectus or any amendment or supplement to the Registration
Statement or the Prospectus or in any free writing prospectus or in any
application or other document executed by or on behalf of the Company or based
on information furnished in writing by or on behalf of the Company filed in any
jurisdiction in order to qualify the Common Stock under the securities laws
thereof or filed with the Commission or (y) the omission or alleged omission to
state in any such document a material fact required to be stated in it or
necessary to make the statements in it not misleading; provided, however, that
this indemnity agreement shall not apply to the extent that such loss, claim,
liability, expense or damage arises from the sale of the Placement Shares
pursuant to this Agreement and is caused directly or indirectly by an untrue
statement or omission made in reliance upon and in conformity with information
relating to Cowen and furnished in writing to the Company by Cowen expressly for
use therein. This indemnity agreement will be in addition to any liability that
the Company might otherwise have.

(b)Cowen Indemnification. Cowen agrees to indemnify and hold harmless the
Company and its directors and each officer of the Company who signed the
Registration Statement, and each person, if any, who (i) controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act or (ii) is controlled by or is under common control with the
Company against any and all loss, liability, claim, damage and expense described
in the indemnity contained in Section 9(a), as incurred, but only with respect
to untrue statements or omissions, or alleged untrue statements or omissions,
made in the Registration Statement (or any amendments thereto) or in any related
Issuer Free Writing Prospectus or the Prospectus (or any amendment or supplement
thereto) in reliance upon and in conformity with information relating to Cowen
and furnished to the Company in writing by Cowen expressly for use therein.

(c)Procedure.  Any party that proposes to assert the right to be indemnified
under this Section 9 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 9, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 9 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 9 unless, and only to the extent that, such omission results in the
forfeiture of substantive rights or defenses by the indemnifying party. If any
such action is brought against any indemnified party and it notifies the
indemnifying party of its commencement, the indemnifying party will be entitled
to participate in and, to the extent that it elects by delivering written notice
to the indemnified party promptly after receiving notice of the commencement of
the action from the indemnified party, jointly with any other indemnifying party
similarly notified, to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to the indemnified party of its election to assume the defense, the
indemnifying party will not be liable to the indemnified party for any legal or
other expenses except as provided below and except for the reasonable costs of
investigation subsequently incurred by the indemnified party in connection with
the defense. The indemnified party will have the right to employ its own counsel
in any such action, but the fees, expenses and other charges of such counsel
will be at the expense of such indemnified party unless (1) the employment of
counsel by the indemnified party has been authorized in writing by the
indemnifying party, (2) the indemnified party has reasonably concluded (based on
advice of counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, (3) a conflict or potential conflict exists (based on
advice of counsel

- 21 -

--------------------------------------------------------------------------------

 

to the indemnified party) between the indemnified party and the indemnifying
party (in which case the indemnifying party will not have the right to direct
the defense of such action on behalf of the indemnified party) or (4) the
indemnifying party has not in fact employed counsel to assume the defense of
such action within a reasonable time after receiving notice of the commencement
of the action, in each of which cases the reasonable fees, disbursements and
other charges of counsel will be at the expense of the indemnifying party or
parties. It is understood that the indemnifying party or parties shall not, in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the reasonable fees, disbursements and other charges of more than
one separate firm admitted to practice in such jurisdiction at any one time for
all such indemnified party or parties. All such fees, disbursements and other
charges will be reimbursed by the indemnifying party promptly after the
indemnifying party receives a written invoice relating to fees, disbursements
and other charges in reasonable detail. An indemnifying party will not, in any
event, be liable for any settlement of any action or claim effected without its
written consent. No indemnifying party shall, without the prior written consent
of each indemnified party, settle or compromise or consent to the entry of any
judgment in any pending or threatened claim, action or proceeding relating to
the matters contemplated by this Section 9 (whether or not any indemnified party
is a party thereto), unless such settlement, compromise or consent (i) includes
an unconditional release of each indemnified party from all liability arising
out of such litigation, investigation, proceeding or claim and (ii) does not
include a statement as to or an admission of fault, culpability or a failure to
act by or on behalf of any indemnified party.

(d)Contribution.  In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 9 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or Cowen, the Company and
Cowen will contribute to the total losses, claims, liabilities, expenses and
damages (including any investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted, but after deducting any contribution
received by the Company from persons other than Cowen, such as persons who
control the Company within the meaning of the Securities Act or the Exchange
Act, officers of the Company who signed the Registration Statement and directors
of the Company, who also may be liable for contribution) to which the Company
and Cowen may be subject in such proportion as shall be appropriate to reflect
the relative benefits received by the Company on the one hand and Cowen on the
other hand. The relative benefits received by the Company on the one hand and
Cowen on the other hand shall be deemed to be in the same proportion as the
total Net Proceeds from the sale of the Placement Shares (before deducting
expenses) received by the Company bear to the total compensation received by
Cowen (before deducting expenses) from the sale of Placement Shares on behalf of
the Company. If, but only if, the allocation provided by the foregoing sentence
is not permitted by applicable law, the allocation of contribution shall be made
in such proportion as is appropriate to reflect not only the relative benefits
referred to in the foregoing sentence but also the relative fault of the
Company, on the one hand, and Cowen, on the other hand, with respect to the
statements or omission that resulted in such loss, claim, liability, expense or
damage, or action in respect thereof, as well as any other relevant equitable
considerations with respect to such offering. Such relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company or Cowen, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
Cowen agree that it would not be just and equitable if contributions pursuant to
this Section 9(d) were to be determined by pro rata allocation or by any other
method of allocation that does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, liability, expense, or damage, or action
in respect thereof, referred to above in this Section 9(d) shall be deemed to
include, for the purpose of this Section 9(d), any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim to the extent consistent with Section 9(c)
hereof. Notwithstanding the

- 22 -

--------------------------------------------------------------------------------

 

foregoing provisions of this Section 9(d), Cowen shall not be required to
contribute any amount in excess of the commissions received by it under this
Agreement and no person found guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) will be entitled to contribution
from any person who was not guilty of such fraudulent misrepresentation. For
purposes of this Section 9(d), any person who controls a party to this Agreement
within the meaning of the Securities Act or the Exchange Act, and any officers,
directors, partners, employees or agents of Cowen, will have the same rights to
contribution as that party, and each officer and director of the Company who
signed the Registration Statement will have the same rights to contribution as
the Company, subject in each case to the provisions hereof. Any party entitled
to contribution, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim for contribution may be made
under this Section 9(d), will notify any such party or parties from whom
contribution may be sought, but the omission to so notify will not relieve that
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 9(d) except to the extent that the
failure to so notify such other party materially prejudiced the substantive
rights or defenses of the party from whom contribution is sought. Except for a
settlement entered into pursuant to the last sentence of Section 9(c) hereof, no
party will be liable for contribution with respect to any action or claim
settled without its written consent if such consent is required pursuant to
Section 9(c) hereof.

10.Representations and Agreements to Survive Delivery.  The indemnity and
contribution agreements contained in Section 9 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of Cowen, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

11.Termination.

(a)Cowen shall have the right by giving notice as hereinafter specified at any
time to terminate this Agreement if (i) any Material Adverse Change, or any
development that could reasonably be expected to result in a Material Adverse
Change has occurred that, in the reasonable judgment of Cowen, may materially
impair the ability of Cowen to sell the Placement Shares hereunder, (ii) the
Company shall have failed, refused or been unable to perform any agreement on
its part to be performed hereunder; provided, however, in the case of any
failure of the Company to deliver (or cause another person to deliver) any
certification, opinion, or letter required under Sections 7(m), 7(n), or 7(o),
Cowen’s right to terminate shall not arise unless such failure to deliver (or
cause to be delivered) continues for more than thirty (30) days from the date
such delivery was required; or (iii) any other condition of Cowen’s obligations
hereunder is not fulfilled, or (iv), any suspension or limitation of trading in
the Placement Shares or in securities generally on Nasdaq shall have
occurred.  Any such termination shall be without liability of any party to any
other party except that the provisions of Section 7(g) (Expenses), Section 9
(Indemnification and Contribution), Section 10 (Representations and Agreements
to Survive Delivery), Section 16 (Applicable Law; Consent to Jurisdiction) and
Section 17 (Waiver of Jury Trial) hereof shall remain in full force and effect
notwithstanding such termination. If Cowen elects to terminate this Agreement as
provided in this Section 11(a), Cowen shall provide the required notice as
specified in Section 12 (Notices).

(b)The Company shall have the right, by giving ten (10) days’ notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of Section
7(g) (Expenses), Section 9 (Indemnification and Contribution), Section 10
(Representations and Agreements to Survive Delivery), Section 16 (Applicable
Law; Consent to Jurisdiction) and Section 17 (Waiver of Jury Trial) hereof shall
remain in full force and effect notwithstanding such termination.

- 23 -

--------------------------------------------------------------------------------

 

(c)Cowen shall have the right, by giving ten (10) days’ notice as hereinafter
specified to terminate this Agreement in its sole discretion at any time after
the date of this Agreement. Any such termination shall be without liability of
any party to any other party except that the provisions of Section 7(g)
(Expenses), Section 9 (Indemnification and Contribution), Section 10
(Representations and Agreements to Survive Delivery), Section 16 (Applicable
Law; Consent to Jurisdiction) and Section 17 (Waiver of Jury Trial) hereof shall
remain in full force and effect notwithstanding such termination.

(d)Unless earlier terminated pursuant to this Section 11, this Agreement shall
automatically terminate upon the issuance and sale of all of the Placement
Shares through Cowen on the terms and subject to the conditions set forth herein
except that the provisions of Section 7(g) (Expenses), Section 9
(Indemnification and Contribution), Section 10 (Representations and Agreements
to Survive Delivery), Section 16 (Applicable Law; Consent to Jurisdiction) and
Section 17 (Waiver of Jury Trial) hereof shall remain in full force and effect
notwithstanding such termination.

(e)This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 11(a), (b), (c), or (d) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 7(g) (Expenses),
Section 9 (Indemnification and Contribution), Section 10 (Representations and
Agreements to Survive Delivery), Section 16 (Applicable Law; Consent to
Jurisdiction) and Section 17 (Waiver of Jury Trial) shall remain in full force
and effect. Upon termination of this Agreement, the Company shall not have any
liability to Cowen for any discount, commission or other compensation with
respect to any Placement Shares not otherwise sold by Cowen under this
Agreement.

(f)Any termination of this Agreement shall be effective on the date specified in
such notice of termination; provided, however, that such termination shall not
be effective until the close of business on the date of receipt of such notice
by Cowen or the Company, as the case may be. If such termination shall occur
prior to the Settlement Date for any sale of Placement Shares, such Placement
Shares shall settle in accordance with the provisions of this Agreement.

12.Notices.  All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified, and if sent to Cowen, shall be
delivered to:

 

 

 

 

 

 

 

Cowen and Company, LLC

 

 

599 Lexington Avenue

 

 

New York, New York 10022

 

 

Attention:

 

General Counsel

 

 

Telephone:

 

(646) 562-1923

 

with a copy to:

 

 

 

 

Goodwin Procter LLP

 

 

620 Eighth Avenue

 

 

New York, NY 10018

 

 

Attention:

 

Seo Salimi

 

 

Telephone:

 

(212) 459-7234

 

- 24 -

--------------------------------------------------------------------------------

 

and if to the Company, shall be delivered to:

 

 

 

 

Dynavax Technologies Corporation

 

 

2100 Powell Street, Suite 900

 

 

Emeryville, CA 94608

 

 

Attention:

 

General Counsel

 

 

Telephone:

 

(510) 848-5100

 

with a copy to:

 

 

 

 

Cooley LLP

 

 

4401 Eastgate Mall

 

 

San Diego, CA 92121-1909

 

 

Attention:

 

Steven M. Przesmicki

 

 

Telephone:

 

(858) 550-6070

 

Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose.
Each such notice or other communication shall be deemed given (i) when delivered
personally, by email, or by verifiable facsimile transmission (with an original
to follow) on or before 4:30 p.m., New York City time, on a Business Day or, if
such day is not a Business Day, on the next succeeding Business Day, (ii) on the
next Business Day after timely delivery to a nationally-recognized overnight
courier and (iii) on the Business Day actually received if deposited in the U.S.
mail (certified or registered mail, return receipt requested, postage prepaid).
For purposes of this Agreement, “Business Day” shall mean any day on which the
Nasdaq and commercial banks in the City of New York are open for business.

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 12 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives confirmation
of receipt by the receiving party. Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form (“Nonelectronic Notice”) which shall be sent to the requesting party within
ten (10) days of receipt of the written request for Nonelectronic Notice.

13.Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the Company and Cowen and their respective successors and the
affiliates, controlling persons, officers and directors referred to in Section 9
hereof. References to any of the parties contained in this Agreement shall be
deemed to include the successors and permitted assigns of such party. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement. Neither party may
assign its rights or obligations under this Agreement without the prior written
consent of the other party; provided, however, that Cowen may assign its rights
and obligations hereunder to an affiliate of Cowen without obtaining the
Company’s consent.

14.Adjustments for Share Splits.  The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any share consolidation, stock split, stock dividend, corporate
domestication or similar event effected with respect to the Placement Shares.

- 25 -

--------------------------------------------------------------------------------

 

15.Entire Agreement; Amendment; Severability.  This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and Cowen. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

16.Applicable Law; Consent to Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the internal laws of the State of New York
without regard to the principles of conflicts of laws. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.

17. Waiver of Jury Trial.  The Company and Cowen each hereby irrevocably waives
any right it may have to a trial by jury in respect of any claim based upon or
arising out of this Agreement or any transaction contemplated hereby.

18.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by electronic transmission.

19.Effect of Headings. The section and Exhibit headings herein are for
convenience only and shall not affect the construction hereof.

20.Permitted Free Writing Prospectuses. The Company represents, warrants and
agrees that, unless it obtains the prior consent of Cowen (such consent not to
be unreasonably withheld, conditioned or delayed), and Cowen represents,
warrants and agrees that, unless it obtains the prior consent of the Company
(such consent not to be unreasonably withheld, conditioned or delayed), it has
not made and will not make any offer relating to the Placement Shares that would
constitute an Issuer Free Writing Prospectus, or that would otherwise constitute
a “free writing prospectus,” as defined in Rule 405, required to be filed with
the Commission. Any such free writing prospectus consented to by Cowen or by the
Company, as the case may be, is hereinafter referred to as a “Permitted Free
Writing Prospectus.” The Company represents and warrants that it has treated and
agrees that it will treat each Permitted Free Writing Prospectus as an “issuer
free writing prospectus,” as defined in Rule 433, and has complied and will
comply with the requirements of Rule 433 applicable to any Permitted Free
Writing Prospectus, including timely filing with the Commission where required,
legending and record keeping.

- 26 -

--------------------------------------------------------------------------------

 

21.Absence of Fiduciary Relationship.  The Company acknowledges and agrees that:

(a)Cowen has been retained solely to act as sales agent in connection with the
sale of the Common Stock and that no fiduciary, advisory or agency relationship
between the Company and Cowen has been created in respect of any of the
transactions contemplated by this Agreement, irrespective of whether Cowen has
advised or is advising the Company on other matters;

(b)the Company is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated by this
Agreement;

(c)the Company has been advised that Cowen and its affiliates are engaged in a
broad range of transactions which may involve interests that differ from those
of the Company and that Cowen has no obligation to disclose such interests and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship; and

(d)the Company waives, to the fullest extent permitted by law, any claims it may
have against Cowen, for breach of fiduciary duty or alleged breach of fiduciary
duty and agrees that Cowen shall have no liability (whether direct or indirect)
to the Company in respect of such a fiduciary claim or to any person asserting a
fiduciary duty claim on behalf of or in right of the Company, including
stockholders, partners, employees or creditors of the Company.

22.Definitions. As used in this Agreement, the following term has the meaning
set forth below:

“Applicable Time” means (i) each Representation Date and (ii) the time of each
sale of any Placement Shares pursuant to this Agreement.

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Placement Shares that (i) is required to be
filed with the Commission by the Company, (ii) is a “road show” that is a
“written communication” within the meaning of Rule 433(d)(8)(i) whether or not
required to be filed with the Commission, or (iii) is exempt from filing
pursuant to Rule 433(d)(5)(i) because it contains a description of the Placement
Shares or of the offering that does not reflect the final terms, in each case in
the form filed or required to be filed with the Commission or, if not required
to be filed, in the form retained in the Company’s records pursuant to Rule
433(g) under the Securities Act Regulations.

“Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,” “Rule 424(b),” “Rule 430B,” and
“Rule 433” refer to such rules under the Securities Act Regulations.

All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.

All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433, are not required to be filed
with the Commission) shall be deemed to include the copy thereof filed with the
Commission pursuant to EDGAR; and all references in this Agreement to
“supplements” to the Prospectus shall include, without limitation, any
supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Placement Shares by Cowen outside of
the United States.

[Remainder of Page Intentionally Blank]

 

 

- 27 -

--------------------------------------------------------------------------------

 

If the foregoing correctly sets forth the understanding between the Company and
Cowen, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and Cowen.  

 

Very truly yours,

 

 

 

COWEN AND COMPANY, LLC

 

 

 

By:

 

/s/ Michael Murphy

Name:

 

Michael Murphy

Title:

 

Managing Director

 

 

 

 

 

 

ACCEPTED as of the date

first-above written:

 

 

 

DYNAVAX TECHNOLOGIES CORPORATION

 

 

 

 

 

 

By:

 

/s/ Michael Ostrach

Name:

 

Michael Ostrach

Title:

 

Senior Vice President, Chief Financial Officer and Chief Business Officer

 

 

 

Sales Agreement – Signature Page

231166088 v4

--------------------------------------------------------------------------------

 

SCHEDULE 1

form of PLACEMENT NOTICE

 

From:

[                                  ]

Cc:

[                                  ]

To:

[                                  ]

Subject: Cowen at the Market Offering—Placement Notice

Gentlemen:

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between Dynavax Technologies Corporation (the “Company”), and Cowen
and Company, LLC (“Cowen”) dated August 6, 2020 (the “Agreement”), I hereby
request on behalf of the Company that Cowen sell up to [ ] shares of the
Company’s common stock, par value $0.001 per share, at a minimum market price of
$_______ per share.  Sales should begin on the date of this Notice and shall
continue until [DATE] [all shares are sold] [the aggregate sales price of the
shares reaches $_________].

[The Company may include such other sales parameters as it deems appropriate.]

 

 

231166088 v4

--------------------------------------------------------------------------------

 

SCHEDULE 2

 

Notice Parties

Dynavax Technologies Corporation

 

Ryan Spencer

 

Chief Executive Officer

 

 

 

Michael Ostrach

 

Senior Vice President, Chief Financial Officer and Chief Business Officer

 

Cowen and Company, LLC

 

William Follis

 

Managing Director

 

 

 

Michael Murphy

 

Managing Director

 

 

 

231166088 v4

--------------------------------------------------------------------------------

 

SCHEDULE 3

 

Compensation

Cowen shall be paid compensation up to 3.0% of the gross proceeds from the sales
of Common Stock pursuant to the terms of this Agreement.

 

 

 

231166088 v4

--------------------------------------------------------------------------------

 

SCHEDULE 4

Schedule Of Subsidiaries

Dynavax GmbH

 

231166088 v4

--------------------------------------------------------------------------------

 

Exhibit 7(m)

 

OFFICER CERTIFICATE

 

The undersigned, the duly qualified and elected _______________________, of
Dynavax Technologies Corporation (“Company”), a Delaware corporation, does
hereby certify in such capacity and on behalf of the Company, pursuant to
Section 7(m) of the Sales Agreement dated August 6, 2020 (the “Sales Agreement”)
between the Company and Cowen and Company, LLC, that to the best of the
knowledge of the undersigned.

 

(i)The representations and warranties of the Company in Section 6 of the Sales
Agreement (A) to the extent such representations and warranties are subject to
qualifications and exceptions contained therein relating to materiality or
Material Adverse Change, are true and correct on and as of the date hereof with
the same force and effect as if expressly made on and as of the date hereof,
except for those representations and warranties that speak solely as of a
specific date and which were true and correct as of such date, and (B) to the
extent such representations and warranties are not subject to any qualifications
or exceptions, are true and correct in all material respects as of the date
hereof as if made on and as of the date hereof with the same force and effect as
if expressly made on and as of the date hereof except for those representations
and warranties that speak solely as of a specific date and which were true and
correct as of such date; and

(ii)The Company has complied with all agreements and satisfied all conditions on
its part to be performed or satisfied pursuant to the Sales Agreement at or
prior to the date hereof.

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

231166088 v4